Fourth Court of Appeals
                                  San Antonio, Texas

                                       JUDGMENT
                                     No. 04-14-00684-CV

                    IN THE INTEREST OF J.A.J. and M.L.W., Children

                  From the 225th Judicial District Court, Bexar County, Texas
                               Trial Court No. 2014-PA-00640
                          Honorable Richard Garcia, Judge Presiding

       BEFORE JUSTICE ANGELINI, JUSTICE MARTINEZ, AND JUSTICE CHAPA

      In accordance with this court’s opinion of this date, the trial court’s judgment signed on
September 25, 2014, is REVERSED and the case is REMANDED for a new trial.

       SIGNED December 31, 2014.


                                               _____________________________
                                               Luz Elena D. Chapa, Justice